Citation Nr: 0518139	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  02-18 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include a muscular disorder manifested by pain, stiffness and 
spasms.

2.  Entitlement to service connection for an abdominal 
disorder.

3.  Entitlement to service connection for a chest and 
shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In October 2003, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing.  

In March 2004, the Board remanded the issues remaining on 
appeal for additional development.

The veteran was initially denied service connection for back 
disorder in December 1989.  The veteran attempted to reopen 
his claim, but in a December 1999 rating decision the RO held 
that new and material evidence had not been submitted.   The 
veteran again attempted to reopen his claim of entitlement to 
service connection for a back disorder, and in June 2002 the 
RO held that new and material evidence had not been 
submitted.  The veteran presented a notice of disagreement 
and perfected his appeal in October 2002.  The matter was 
forwarded to the Board, and in March 2004 the Board held that 
new and material evidence had been received to warrant 
reopening of the claim of service connection for back 
disorder.  Accordingly, the matter now before the Board is 
that of entitlement to service connection for back disorder 
to include a muscular disorder manifested by pain, stiffness 
and spasms.



FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era and is presumed to have been exposed to Agent 
Orange.

2.  The veteran does not have a back disorder, to include a 
muscular disorder manifested by pain, stiffness and spasms, 
attributable in any way to service.

3.  The veteran does not have an abdominal disorder 
attributable in any way to service.

4.  The veteran does not have a chest and shoulder disorder 
attributable in any way to service.


CONCLUSIONS OF LAW

1.  A back disorder, to include a muscular disorder 
manifested by pain, stiffness and spasms, was not incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2004).

2.  An abdominal disorder was not incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2004).

3.  A chest and shoulder disorder was not incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is a December 2002 letter that notified the veteran 
of any information and evidence needed to substantiate and 
complete the claims for service connection.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letter provided the 
substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in May 2002.   Thereafter, the RO provided 
notice in December 2002.  Additionally, the veteran was 
generally advised to submit any additional evidence that 
pertained to the claim.  Id. at 121.  Therefore, for the 
circumstances of this case, the requirements of Pelegrini 
regarding the timing and content of a VCAA notice have been 
fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; private 
treatment records from Richard D. Heavner, D.C., at Eads 
Chiropractic Wellness Center; M. G. Skinner, M.D., at McLeod 
Physician Associates; Stuart A. Greenberg, M.D., at Florence 
Urological Associates; Deepak Chowdhary, M.D., at McLeod 
Regional Medical Center; a statement asserting that records 
were no longer available from Ocean Physicians, P.C., 
specifically records from Rudolph Joseph, M.D.; and VA 
examination reports dated in October 2004 and December 2004.  

Further VA examination is not necessary because the most 
recent examination reports of record are sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.


I. Factual Background

1.  Back and Muscular Disorder

The veteran's service medical records show that in November 
1969, he sought treatment for urethral discharge and burning 
upon urination with low back pain.  The impression was 
gonococcal urethritis and prostatitis.  No back disorder was 
diagnosed, and the remaining service medical records are 
negative for complaints or findings pertaining to the back.  
At his February 1970 military discharge medical examination, 
the veteran's spine and musculoskeletal system was normal.  
On a report of medical history, the veteran denied back 
trouble of any kind. The veteran's service medical records 
are negative for complaints or treatment of a muscular 
disorder manifested by pain, stiffness and spasms.

VA clinical records showing that in October 1989, the veteran 
sought treatment for back pain and muscle spasms.  He denied 
a history of injury, but indicated that he worked as a 
mechanic and had a history of heavy lifting and bending since 
1970.  The impression was curvature scoliosis and asymmetry 
of muscles.   An orthopedic consultation was scheduled but no 
diagnosis was recorded.  The veteran was also seen in 
November 1989 with complaints of back pain and spasms.  X- 
ray studies were normal.  The assessment was resolving 
mechanical low back pain.  

Accordingly, December 1989 rating decision denied service 
connection for back problems with muscle spasms because the 
service medical records were negative for treatment or 
diagnosis of a back disorder or muscle spasms.

Of record is a June 1999 statement from Dr. Heavner.  He 
asserted that the veteran presented with complaints of low 
back pain, low abdominal pain and spasms.  The veteran 
alleged that the low back and abdominal pain had been present 
since his service in Vietnam.  The treating physician opined 
that the chronic nature of the veteran's complaints indicated 
some underlying cause for his discomfort.  Dr. Heavner also 
opined that the veteran's family; social and work history as 
well as his lab tests did not indicate a viable explanation 
as to the chronic nature of the veteran's complaints.  He 
concluded that the veteran was suffering from myofascial pain 
as a result of some unknown underlying cause.  Associated 
records revealed lumbar muscle spasms, restricted lateral 
flexion and restricted rotation.   

In May 2000, the veteran explained that his claim for service 
connection was not simply for a back disorder rather it was 
for a muscle condition that caused stiffness.  He alleged 
that he began treatment for this disorder approximately four 
years after his discharge from service and he continued to 
seek treatment.  In a subsequent statement, received in July 
2002, the veteran theorized that his current problems may be 
related to Agent Orange exposure in Vietnam.  Additionally, 
the veteran's spouse submitted a May 2002 statement asserting 
that the veteran had been suffering from body aches, pain and 
spasms since his discharge from service.  In a February 2002 
statement the veteran submitted that his muscle pains and 
stiffness are related to the anti-malaria medications he took 
for one year on a daily basis while in service.  

The veteran also testified at an October 2003 hearing.  He 
testified that he served in Vietnam as a light infantry 
soldier, which required a lot of training but very little 
lifting.  His position reportedly also required jumping out 
of helicopters and rolling to safety.  He stated that he 
traveled extensively in Vietnam and administered anti-
malarial medication daily.  He alleged that he was treated in 
service for malaria and in July 1969 for skeleton pain in his 
right shoulder.  He did not recall suffering from any 
skeletal pain after the July 1969 complaint.  He indicated 
that while stationed in Fort Carson, Colorado, he was again 
treated for low back problems.  The veteran also testified 
that he did not seek treatment until 1973 or 1974 for 
musculoskeletal pains and spasms.  

The veteran also submitted statements and records from his 
private treatment provider.  In November 2003, Dr. Skinner 
related that the veteran had sought treatment for the 
previous ten years for musculoskeletal pain that was 
primarily muscle and not joint related.  The veteran had 
related by history that he had experienced discomfort since 
his period of service in Vietnam.  Additionally, at that time 
the veteran had a questionable case of malaria, was on anti-
malarial medication, and there was a question of hepatitis.  
Dr. Skinner opined that the veteran's chronic medical 
problems could very well be linked to the difficulties he 
experienced during service.  December 2003 records revealed 
follow up for musculoskeletal pain secondary to a motor 
vehicle accident.  The veteran continued to have some 
stiffness in his back; however, he denied any weakness or 
numbness.  Physical examination revealed full range of motion 
of the back and it was not tender to palpation.  There was no 
edema, erythema or spinous process tenderness.  The veteran 
was assessed as having musculoskeletal pain, improved.  

The veteran was scheduled for an October 2004 VA examination.  
His subjective complaints included pain and stiffness in the 
back.  Physical examination revealed range of motion to 95 
degrees of flexion; bilateral, lateral side bending to 30 
degrees; and bilateral rotation to 45 degrees.  A spasm was 
noted at the L3 level, bilaterally, and he had a notable 
trigger point, which was tender to palpation.  Straight leg 
testing was negative and the remainder of the veteran's 
neurovascular examination was within normal limits.  The 
veteran was diagnosed as having myofascial lumbar spine pain 
without antecedent cause.  The examiner opined that there was 
no evidence that related the veteran's complaints to his 
period of service.  X-rays of the back revealed bone spurs at 
the anterolateral aspect of many of the lumbar vertebral 
bodies.  There were also degenerative changes at the 
apophyseal joints of the lower lumbar spine. 



2.  Abdominal Disorder

The veteran's service medical records contain a single record 
of treatment in September 1968 of stomach cramps and 
constipation.  The veteran related that he had a history of 
such illness; however, the examiner found no evidence of such 
a disorder in the record.  No abdominal disorder was 
diagnosed, and the remaining service medical records are 
negative for complaints or findings pertaining to an 
abdominal disorder. 
  
In June 1999 Dr. Heavner related that the veteran presented 
with complaints of low back pain, low abdominal pain and 
spasm.  The veteran alleged that abdominal pain had been 
present since his service in Vietnam.  The treating physician 
opined that the chronic nature of the veteran's complaints 
indicated some underlying cause for his discomfort.  The 
examiner also opined that the veteran's family, social and 
work history as well as his lab tests did not indicate a 
viable explanation as to the chronic nature of the veteran's 
complaints.  

The veteran also testified at an October 2003 Travel Board 
Hearing.  He testified that he traveled a great deal while in 
Vietnam and used to take medication every day to avoid 
catching malaria.  He also alleged that he was treated in 
service for malaria.  

In September 2002 the veteran underwent a colonoscopy.  
Findings were that the cecum, ascending colon, transverse 
colon and descending colon were all normal, without any 
evidence of inflammation or neoplastic lesion.  At about 30cm 
to 35cm, the mucosa appeared erythematous with some mucosal 
petechiae.  The examiner's impression was mild colitis 
involving mucosa from 30 to 35 cm.  The examiner opined that 
the possible cause included inflammatory bowel disease, 
ischemic colitis or subsegmental colitis.  

Florence Urological Associates records reveal complaints of 
intermittent urinary frequency and erectile dysfunction in 
February 2002.  The veteran was prescribed Viagra and Flomax.  
A January 2004 statement from Dr. Greenberg revealed that the 
veteran is receiving treatment for prostatism with mild 
bladder outlet obstruction.  The veteran also had mild 
urinary frequency and erectile dysfunction.

The veteran reported for a December 2004 VA general 
examination.  He alleged that his abdominal discomfort began 
in 2001, but he was vague about his symptoms.  He described 
low abdominal soreness and rare constipation, but denied 
frequent vomiting, hematemesis, melena or diarrhea.  There 
were no episodes of colic, distention, nausea or other type 
of abdominal symptoms.  Physical examination of the abdomen 
revealed no masses, guarding or rebound.  The examiner 
commented that the veteran claimed abdominal discomfort but 
that the symptoms did not indicate a significant problem.

3.  Chest and Shoulder Disorder

The veteran's service medical records are negative for 
complaints or treatment of a chest and shoulder disorder.  

The veteran's wife submitted a May 2002 statement asserting 
that the veteran had been suffering from body aches, pain and 
spasm since his discharge from service.  Most of the pain and 
spasms was centered in the chest, shoulder and back areas. 
During an October 2003 Travel Board Hearing the veteran 
testified that he served in Vietnam as a light infantry 
soldier, which required a lot of training but very little 
lifting.  He was also required to jump out of helicopters and 
roll to safety.  He alleged that he was treated in July 1969 
for skeletal pain in his right shoulder.  He did not recall 
suffering from any skeletal pain after the July 1969 
complaint.  

The veteran submitted to a December 2004 VA joints 
examination.  The veteran reported with subjective complaints 
of pain in the paraspinous musculature surrounding his 
shoulders, specifically in the shoulder girdle region.  The 
veteran clarified that it was not the shoulder itself that 
gave him trouble; rather it was the muscles that surrounded 
the shoulder.  Physical examination revealed forward 
elevation and abduction from 0 to 165 degrees.  He had 70 
degrees of internal and external rotation, all without pain 
bilaterally.  There was no evidence of impingement on either 
side.  The veteran had 5/5 rotator cuff and deltoid strength.  
He had a negative Yergason test and a negative speed test.  
The veteran was diagnosed as having subjective complaints of 
pain in the shoulder girdle.  The examiner stated that he 
found no evidence of internal derangement of the shoulder or 
any evidence that any current shoulder disorder was related 
to the veteran's period of service.  X-rays of the right 
shoulder revealed a well corticated ossicle at the superior 
edge of the AC joint, raising the question of remote trauma.  
X-rays of the left shoulder revealed irregularities on the 
superior edge of the acromion process that could be related 
to remote trauma and there was a tug lesion on the medial 
edge of the coracoid process of the scapula that suggested 
hypertrophic change at an attachment site.   

II. Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, certain disorders associated with herbicide 
agent (Agent Orange) exposure in service are presumed to be 
service connected if they are manifested to a compensable 
degree within a specified time period.  See, 38 C.F.R. §§ 
3.307, 3.309 (2004).  If a veteran was exposed to a herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Veterans diagnosed with an enumerated disease who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii). 

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary clarified that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for the 
following conditions: Hepatobiliary cancers, nasopharyngeal 
cancer, bone and joint cancer, breast cancer, cancers of the 
female reproductive system, urinary bladder cancer, renal 
cancer, testicular cancer, leukemia (other than CLL), 
abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit (Circuit Court) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III. Analysis

1.  Back and Muscular Disorder

The veteran seeks service connection for a back disorder, to 
include a muscular disorder manifested by pain, stiffness and 
spasms.  Other than the veteran's lay contentions, the record 
contains no indication that the veteran's current back 
disorder is causally related to his active service, or any 
incident therein.  Service medical records contain only one 
complaint of low back pain.  In November 1969 the veteran 
sought treatment for urethral discharge, and burning upon 
urination with low back pain.  At that time, no back disorder 
was diagnosed; rather the veteran was diagnosed as having 
gonococcal urethritis and prostatis.  It is also noted that 
the remaining service medical records contain no other 
documentation of complaints of a back disorder and on a 
report of medical history, the veteran himself denied any 
kind of back trouble.  Furthermore, the veteran's February 
1970 discharge examination recorded the veteran's spine and 
musculoskeletal system as normal.  

Similarly, the post-service medical evidence of record is 
negative for any notations of a back disorder for years after 
service separation.  Moreover, there is no medical evidence 
of record that provides a nexus to his period of service 
other than as related by the veteran's own history.  Rather, 
the medical evidence of record does not relate the veteran's 
current back disorder to any specific etiology.

The first post-service complaint of back pain relates back to 
October 1989, nearly twenty years after the veteran's 
discharge from service.  Although the veteran was diagnosed 
as having curvature scoliosis and asymmetry of muscles in 
October 1989 and resolving mechanical back pain in November 
1989, no etiology was ascribed to the veteran's disorder.

Additionally, although the veteran's own private physician 
Dr. Heavner reported that the veteran alleged that his low 
back and abdominal pain had been present since service; this 
was related solely by history.  Rather he submitted, in June 
1999, that the veteran's myofascial pain was of some unknown 
underlying cause.  Dr. Heavner did not provide a specific 
nexus to service.

The Board notes that Dr. Skinner opined that the veteran's 
chronic medical problems could very well be linked to the 
veteran's experiences in service; however, Dr. Skinner does 
not specify what difficulties the veteran experienced during 
service, nor does he describe how they have resulted in the 
veteran's current back and muscular disorder.

Finally, the veteran was also scheduled for an October 2004 
VA examination.  The veteran was diagnosed as having 
myofascial lumbar spine pain without antecedent cause.  The 
examiner also specifically opined that there was no evidence 
that related the veteran's current complaints to service. 

The Board has considered the veteran's and his wife's lay 
contentions that any current back disorder is related to 
service.  As a layperson, however, they are not competent to 
provide an opinion requiring medical knowledge, such as a 
question of a medical diagnosis, causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   In any 
event, the record contains absolutely no probative evidence 
supporting his theory of entitlement. 

In summary, the Board finds that the preponderance of the 
evidence is against the claim of service connection for a 
back disorder on a direct basis.

The Board acknowledges that veteran alleged in July 2002 that 
his current back disorder is related to his service in 
Vietnam and exposure to Agent Orange.  The Board notes that a 
back disorder is not a presumptive disease associated with 
herbicide exposure.  See 38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999).  Accordingly, the veteran's back disorder cannot be 
service connected due to herbicide exposure.

According to the veteran's service records, he served in the 
Republic of Vietnam during the Vietnam Era; therefore, his 
exposure to toxic herbicides is conceded.  See 38 U.S.C.A. §§ 
1116, 1154.  The medical evidence indicates that the veteran 
did not suffer with any type of chronic disease or disability 
during his military service.  There is no medical evidence of 
any complaints or treatment for any type of disability within 
one year of the veteran's separation from active military 
service in February 1970.  The veteran was first diagnosed as 
having a back disorder in 1989.  This disability, however, is 
not considered under the applicable presumptive provisions of 
38 C.F.R. § 3.309(e) regarding exposure to certain herbicide 
agents.

For all the foregoing reasons, the Board must conclude that 
the preponderance of the evidence is against the claim of 
service connection for a back disorder including as a result 
of exposure to exposure to Agent Orange.  The benefit of the 
doubt doctrine is not for application where the clear weight 
of the evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

2.  Abdominal Disorder

The veteran claims entitlement to service connection for an 
abdominal disorder.  Other than the veteran's lay 
contentions, the record contains no specific indication that 
the veteran has an abdominal disorder that is causally 
related to his active service, or any incident therein.  
Service medical records contain a single complaint of stomach 
cramps and constipation in September 1968.  At that time, 
however, there was no finding of an abdominal disability or 
injury and subsequent service medical records are silent 
regarding any complaint or finding of an abdominal disability 
or injury.  

Similarly, the post-service medical evidence of record is 
negative for any notations of an abdominal disorder for years 
after service separation.  The first complaint of an 
abdominal disorder relates back to June 1999, nearly thirty 
years after the veteran's discharge from service.  Dr. 
Heavner related that the veteran presented with subjective 
complaints of low abdominal pain.  He opined that the chronic 
nature of the veteran's complaints indicated an underlying 
cause; however, he did not specify an underlying cause nor 
did he provide a nexus to service.

Moreover, there is no additional medical evidence of record 
that provides a nexus to his period of service.  The Board 
notes that the veteran underwent a colonoscopy in September 
2002 and that the veteran was diagnosed as possibly having 
inflammatory bowel disease, ischemic colitis, or subsegmental 
colitis.  The veteran also received treatment in February 
2002 for urinary frequency and erectile dysfunction in 
February 2002 and for prostatism with mild bladder 
obstruction in January 2004.  None of these treatment 
records, however, indicated that the veteran's had a current 
abdominal disorder attributable to service.

Finally, the veteran also presented for a VA examination in 
December 2004.  The veteran reported with subjective 
complains of an abdominal discomfort; however, he was vague 
about his symptoms. Following a physical examination that 
revealed no masses, guarding or rebound, the examiner opined 
that the veteran's symptoms did not indicate a significant 
problem.  

The Board has considered the veteran's lay contentions that 
any current abdominal disorder is related to service.  As a 
layperson, however, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
a medical diagnosis, causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   In any event, the record 
contains absolutely no probative evidence supporting his 
theory of entitlement. 

For all the foregoing reasons, the Board must conclude that 
the preponderance of the evidence is against the claim of 
service connection for an abdominal disorder.  The benefit of 
the doubt doctrine is not for application where the clear 
weight of the evidence is against the claim.  Gilbert, 1 Vet. 
App. at 55; 38 U.S.C.A. § 5107(b).

3.  Chest and Shoulder Disorder

The veteran claims entitlement to service connection for a 
chest and shoulder disorder.  Other than the veteran's lay 
contentions, the record contains no indication that the 
veteran has a current chest and shoulder disorder that is 
causally related to his active service, or any incident 
therein.  Service medical records are silent regarding any 
complaint or finding of a chest and shoulder disability or 
injury.  Moreover, there is no medical evidence of record 
that provides a nexus to his period of service.  

None of the post-service medical evidence indicates that the 
veteran is currently experiencing a chest and shoulder 
disorder that is related to service.  The veteran presented 
for a December 2004 VA joints examination and was diagnosed 
as having subjective complaints of pain in the shoulder 
girdle.  Although the x-rays suggested remote trauma in the 
right shoulder and hypertrophic change in the left shoulder 
there was no indication that either disorder was related to 
service.  Moreover, the examiner specifically opined that 
there was no evidence that any current shoulder disorder was 
attributable to service.  

The Board has considered the veteran's lay contentions that 
any current chest and shoulder disorder is related to 
service.  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of a medical diagnosis, causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   
In any event, the record contains absolutely no probative 
evidence supporting his theory of entitlement. 

In summary, in the absence of any evidence of a chest and 
shoulder disorder in service, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a chest and shoulder disorder.


ORDER

Service connection for a back disorder, to include a muscular 
disorder manifested by pain, stiffness and spasms, is denied.

Service connection for an abdominal disorder is denied.

Service connection for a chest and shoulder disorder is 
denied.


	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


